EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cheng-Ju (Evons) Chiang on 27 JAN 2022.
The application has been amended as follows: 

Amendments to the Specification:
Page 9, line 17:  after “blade 21” insert --which is a left-handed or a right-handed blade--.

Page 10, line 11:  replace “fees” with --feeds--.

Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:

Claim 1 (Currently Amended): A dough kneading and feeding system for use in a dough processing machine, comprising at least:
a dough barrel, which comprises and defines a dough handling space, at least a shaft hole and a discharging opening penetrating through the dough barrel, wherein the  discharging opening of the dough barrel is coupled with an ejection nozzle;
a screw shaft, which extends through the dough handling space of the dough barrel, the screw shaft being provided with a left-handed blade, which drives a dough material inside the dough barrel in a direction toward the discharging opening located at a front side, the screw shaft being extended into the ejection nozzle 
a first assisting screw and a second assisting screw arranged in the dough handling space to be parallel to the screw shaft, first assisting screw and the second assisting screw each being provided with three helical blades, the three helical blades of each drive the dough material toward the screw shaft; and
wherein the first assisting screw comprises three left-handed helical blades and the second assisting screw comprises three right-handed helical blades. 

Claims 2-3 (Canceled) 

*  *  *
The above changes were suggested by the examiner and accepted by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) and to improve the clarity/consistency of the claim language.  The revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record since the prior art lacks the recited details of the first and second assisting screws recited in claim 1 filed with the RCE.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





27 January 2022